MEMORANDUM**
Roger Clark appeals pro se the district court’s summary judgment in his action against various city and county personnel pursuant to 42 U.S.C. §§ 1983, 1985. We have jurisdiction under 28 U.S.C. § 1291. We review summary judgment de novo. Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc). We affirm.
The district court properly granted summary judgment because defendants demonstrated the absence of triable issues of fact and Clark failed to produce admissible evidence to the contrary. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
Clark’s contention that Yuba County’s motion for summary judgment was untimely — and therefore relieved him of his obligation to demonstrate triable issues— is factually and legally incorrect. See id.; see also Fed.R.Civ.P. 5(b)(2).
Clark’s allegation that the magistrate judge was biased lacks merit. Adverse rulings alone do not support a finding that the district court or the magistrate were biased. See Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir.1999).
Clark’s unsupported allegation that defendants destroyed evidence is unavailing. “[W]hen a party has produced no evidenee- or utterly inadequate evidence-in support of a given claim, the destruction of evidence, standing alone, is [not] enough to allow [the] party ... to survive summary judgment on that claim.” Med. Lab. Mgmt. Consultants v. Am. Broad. Co., Inc., 306 F.3d 806, 825 (9th Cir.2002) (quotation and citation omitted).
Clark’s remaining contentions lack merit.
*705Appellees’ request for sanctions is denied without prejudice.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.